DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed December 17, 2021 (hereafter the “12/17” Reply) has been entered, and Claim 7 has been canceled.  
Claims 1-6 and 8-23 remain pending, with Claims 1-5 and 11-23 withdrawn from consideration as directed to non-elected inventions.  

Specification
In light of amendments to the specification filed with the 12/17 Reply, the previous objections thereto because of informalities have been withdrawn. 

Claim Interpretation
Claim 6 has been amended to comprise 
“the steps of: 
producing a DNA library by a method comprising conducting a nucleic acid amplification reaction [] to obtain DNA fragments by the nucleic acid amplification reaction [ ]; 
determining the nucleotide sequences of DNA fragments contained in the produced DNA library by DNA sequencing; and
confirming the presence or absence of particular DNA fragments in the DNA library based on the determined nucleotide sequences” (emphasis added), 
which are interpreted as presenting three steps of “preparing” by “nucleic acid amplification”, “determining” by DNA sequencing, and “confirming”.  

As noted above, amended Claim 6 recites a step of “confirming the presence or absence of particular DNA fragments in the DNA library based on the determined nucleotide sequence” (emphasis added).  The amendment substituted “particular” for “specific” as previously recited in Claim 6.  
Thus consistent with the indication in the previous Office Action, the step is interpreted as understood by a skilled artisan to mean --confirming the presence or absence of specific DNA fragments in the DNA library based on the determined nucleotide sequence-- or --confirming the presence or absence of of interest in the DNA library based on the determined nucleotide sequence-- or an equivalent thereof.

Claim 6 has been amended to include multiple instances of “the concentration of the random primer is” (see lines 7-8, 9-10, 14-15, 16-17, 20-21 and 22-23), where “concentration of the random primer” is interpreted as in reference to the “reaction solution” in line 5 of Claim 6.

Claim 6 includes two formulas; the first is 3E + 08x-6.974 M, which is understood as the numerical M value is (3 times 108 times x-6.974) based on standard convention.  The second formula is 8E + 08x-5.533 M, which is understood as the numerical M value is (8 times 108 times x-5.533) based on standard convention.  In each formula, “x” is the nucleotide length of a random primer.  

Amended Claim 10 includes a step of “confirming the presence or absence of the particular DNA fragments in the genomic DNA based on the results of the nucleic acid amplification reaction” (emphasis added), which is interpreted as referring to the “genomic DNA extracted from a target organism” as recited earlier in Claim 10.  

Claim Objections – Withdrawn
In light of amendments to the claims, the previous objections thereto because of informalities have been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amendments to the claims, the previous rejections of Claims 6 and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 6 and 8-10 under 35 U.S.C. § 101 has been withdrawn and replaced by the following revised rejection.  

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 8-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The step of “confirming the presence or absence of particular DNA fragments in the DNA library based on the determined nucleotide sequences” (emphasis added) at the end of Claim 6 (and as further defined in dependent Claims 8 and 9), as well as the step of “confirming the presence or absence of the particular DNA fragments in the genomic DNA based on the results of the nucleic acid amplification reaction” (emphasis added) at the end of Claim 10, are where mental processes involving observation, evaluation, and/or opinion are abstract ideas that can be practically used in the act of “confirming” the presence or absence of particular DNA fragments.  Moreover, dependent Claim 9 recites the “nucleotide sequences of the DNA fragments contained in the DNA library are compared with known sequence information or with…” (emphasis added), where mental processes including observation, evaluation, and opinion are abstract ideas used in the act of ‘comparing’.
The step of “confirming the presence or absence of” particular DNA fragments based on sequence information in Claim 6 is presented at a high level of generality that does not exclude performance by a human mind.  This is demonstrated by the lack of requirement for use of a device (e.g. computer) to perform the step of “confirming”, and by the breadth of that step, which broadly encompasses observing by eye (and so by a human mind) the presence, or absence, of fragments with a particular nucleotide sequence, such as an ATG 3-mer at the 5’ end of the determined nucleotide sequences as a non-limiting example.  
Similarly, the step of “confirming the presence or absence of the particular DNA fragments in the genomic DNA based on the results of the nucleic acid amplification reaction” at the end of Claim 10 is presented at a high level of generality that does not exclude performance by a human mind.  This is demonstrated by the lack of requirement for use of a device (e.g. computer) to perform the step of “confirming”, and by the breadth of that step, which broadly encompasses observing by eye (and so by a human mind) the presence, or absence, of fragments that have been amplified with a pair of primers, such as by observing, by eye, the presence of an amplicon of a particular length among a sample of the amplified material after separation by amplicon size, as a non-limiting example.  
Additionally, the limitation of the “nucleotide sequences of the DNA fragments contained in the DNA library are compared with known sequence information or with…” in dependent Claim 9 is also presented at a high level of generality that does not exclude performance by a human mind.  This is demonstrated by the lack of requirement for use of a device (e.g. computer) to “compare”, and by the breadth of that act of comparing, which broadly encompasses observing by eye and evaluating by a human mind, sequences relative to “known sequence information”, and mentally forming an opinion based on those observations and evaluations, such as an opinion of whether a sequence of a DNA fragment comports with that known sequence information.  A non-limiting example of that step’s breadth is seen in how it encompasses the mental observing and evaluating of the presence, or absence, of fragments with an ATG 3-mer (as a particular nucleotide sequence) near the 5’ end of determined nucleotide sequences in relation to known sequence information that ATG is the most common start codon.  
The judicial exceptions identified above are not integrated into a practical application because the prior steps of “producing” and “determining the nucleotide sequence” in Claim 6, as well as the preceding steps in Claim 10 of “preparing a pair of primers” and “conducting a nucleic acid amplification reaction”, are i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), each of Claims 6 and 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in the claims are only directed to the obtaining of polynucleotide sequence data from naturally occurring genomic nucleic acid sequences, and amplifying nucleic acid fragments, for the subsequent steps of “confirming” in Claims 6 and 10, respectively.  
And regarding ii), those preceding steps in Claims 6 and 10 are the routine methodology of amplifying and sequencing genetic material (i.e. nucleic acids) as part of the analysis of polynucleotide sequences within the genetic material, which are a particular technological environment or field of use at least as disclosed by Dietmaier et al. (as applied in the prior art rejection below) and Zhang et al.
Accordingly, Claims 6 and 8-10 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 12/17 Reply (see pp 13-16) have been fully considered and as they apply to the above rejection.  The arguments are not persuasive. 
Applicant first argues that “the amended claims submitted herewith indubitably effect a transformation of a particular article into a different state or thing” and that “the present claims self-evidently recite a transformative process” (see pp 13-14, esp. pg 14, 1st ¶).  
This is not persuasive because as explained at MPEP 2106 I., “[t]he Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception” and that the “two-part test is the only test that should be used to evaluate the eligibility of claims under examination. While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility. Instead it should be considered as part of the "integration" determination or "significantly more" determination articulated in the Alice/Mayo test” (underlining added).  
Applicant next argues that “the present claims do not recite steps at a high level of generality” (see pp 14-15, bridging ¶).  This argument is not persuasive because, as explained in the rejection above, the claims encompass steps that include their performance by a human mind.  
Applicant also argues that the claims do not simply generally link a judicial exception to a particular technological environment, and that “[t]he present claims [ ] recite steps for DNA library synthesis using highly specific primer concentrations” (ibid).  This argument is not persuasive because, as explained in the rejection above, the additional steps alleged by Applicant have been known in the art for decades, as demonstrated by the teachings of Dietmaier et al. and Zhang et al. (see prior art rejection below).
Applicant further argues that “the claims include an ‘inventive concept’” and the presence of non-routine and non-conventional activity in the claims (see pg 15, 1st full ¶).  Applicant further relies on “a significantly higher concentration of random primer [ ] than is ordinarily used in the art” (see pg 15, 2nd full ¶).  These arguments are not persuasive because they are contrary to the evidence of record, which includes the teachings of Dietmaier et al. and Zhang et al. 
Last, Applicant argues that Kamberov et al. do not support the patent ineligibility of the claims.  This argument is not persuasive because with the amendments to the claims, the teachings of Dietmaier et al. and Zhang et al. are more relevant and do support the patent ineligibility of the claims.  
In light of the foregoing, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 102 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 6 and 9-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamberov et al. (US 2013/085083 A1) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietmaier et al. (“Multiple Mutation Analyses in Single Tumor Cells with Improved Whole Genome Amplification” Amer. J. Pathol., Vol. 154, No. 1, January 1999, pp. 83-95).  
This rejection has not been previously presented.
Regarding Claims 6 and 10, Dietmaier et al. teach whole genome amplification with an improved PEP (I-PEP) PCR method in single tumor cells (see e.g. title and abstract), where “whole genome amplification” corresponds to “producing a DNA library by [ ] conducting a nucleic acid amplification reaction in a reaction solution containing genomic DNA” in lines 3-4 of Claim 6.  “PEP” refers to “primer-extension-preamplification” (see pg 84, left col., 1st full ¶).  
More specifically, Dietmaier et al. teach I-PEP-PCR as “set up by adding 50 I-PEP mix (final concentration 0.05 mg/ml gelatine, 16 mol/L totally degenerated 15-nucleotide-long primer, 0.1 mol/L dNTP, 3.6U Expand High Fidelity polymerase, 2.5 mol/L MgCl2, in 1x PCR buffer No.3) to 10 l lysed cells” (underlining added; see pg 85, left and right cols., bridging ¶).   The above provides a total reaction volume of 60 l, with a final concentration of 13.33 mol/L of the 15-nucleotide-long (totally degenerate) primers, which corresponds to a random primer of 15 nucleotides at a concentration from “4 to 100 M” in lines 14-15 of Claim 6. 
Dietmaier et al. further teach preamplification of genomic DNA from lysed tumor cells with the I-PEP protocol followed by “subsequent amplification of exon 7 and 8 of the p53 gene”, purification “by polyethylenglycol precipitation”, and cycle sequencing in both directions using the E7 and E8 first-round primers in a PTC200 MJR thermocycler [ ] and an Applied Biosystem 373 sequencer” (see pp 85-86, bridging ¶), which corresponds to “determining the nucleotide sequences of DNA fragments contained in the produced DNA library by DNA sequencing” in lines 24-25 of Claim 6 and where the “subsequent amplification” corresponds to lines 3-6 of Claim 10.  It is noted that lines 24-25 do not require determining all of the nucleotide sequences of DNA fragments contained in the produced DNA library.  
Dietmaier et al. further teach “[n]onpreamplified DNA from parallel samples was sequenced in parallel after nested PCR of exon 7 and 8 of p53 gene” (ibid) and examination of “the sequence accuracy in exon 7 and 8 of the p53 gene in touch preparations of frozen breast cancer tissue in eight and ten individual breast cancers, respectively, which had been shown previously to carry four mutations in exon 7 or 8 according to direct sequence analysis without preamplification”, which corresponds to “confirming the presence or absence of particular DNA fragments in the DNA library based on the determined nucleotide sequences” in lines 26-27 of Claim 6 and to lines 7-8 of Claim 10.  
And regarding Claim 9, the above-described examination relative to “four mutations in exon 7 or 8 according to direct sequence analysis without preamplification” corresponds to “compared with known sequence information” in line 3 of Claim 9.  
In light of the foregoing, Dietmaier et al. anticipate Claims 6 and 9-10.  
In the interest of clarity of the record, Dietmaier et al.’s improved PEP (I-PEP) PCR method  is a variant of PEP (primer-extension-preamplification) of Zhang et al. (see pg 84, left col., 1st full ¶, and citation 13 in Dietmaier et al.), where Zhang et al. (“Whole Genome Amplification from a Single Cell: Implications for Genetic Analysis” Proceedings of the National Academy of Sciences of the United States of America , Jul. 1, 1992, Vol. 89, No. 13 (Jul. 1, 1992), pp. 5847-5851) was cited in the IDS filed 12/27/2018.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments, the previous rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Kamberov et al. in view of Van Euk et al. (WO 2007/114693 A2) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dietmaier et al. as applied to Claims 6 and 9-10 under 35 U.S.C. 102(a)(1) above in view of Van Euk et al. (WO 2007/114693 A2 as previously cited).
This rejection has not been previously presented.
As an initial matter, it is noted that both cited documents relate to the amplification and use of genomic DNA libraries as a common field of endeavor. 
The teachings of Dietmaier et al., including those regarding sequencing, have been described above.  
Dietmaier et al. do not teach use of the number of sequencing reads to confirm the presence or absence of a DNA fragment or fragments.
Van Euk et al. teach a method of identifying nucleic acid fragments by sequence with use of amplification of fragments, sequencing at least part of the sequence of the fragments, and identifying the presence or absence of a fragment based on its sequence (see e.g. pg 10, line 16, thru pg 11, line 25).  They further teach use of redundancy (i.e. multiple sequencing reads that align to, or cover, a particular sequence) and sequencing technology capable of “40.000.000 reads of about 25 bp each, totalling a staggering 1 billion bp in one single run” which allows for identification of their fragments (see pg 11, line 37, to pg 12, line 17).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Dietmaier et al. to include use of redundancy and sequencing reads, as taught by Van Euk et al., as a means to identify the presence or absence of a DNA marker, with the reasonable expectation of successfully modifying the Dietmaier et al. method to utilize sequence read information, such as that provided by “next generation sequencing (NGS), without surprising or unexpected results.  Additional motivation for the modification is provided by the skilled artisan’s recognition that multiple reads (i.e. coverage) of a sequence increases confidence regarding determinations of the presence of the sequence.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simply combining prior art elements according to known methods to yield predictable results; and as simply applying known techniques to expand and improve a known method to yield predictable results.  

Response to Applicant Arguments
Applicant’s arguments in the 12/17 Reply (on pp 16-17) have been fully considered with the totality of the record and to the extent they apply to the above rejections under 35 USC 102 and 103.  They are not persuasive. 
Applicant argues that Van Euk et al. do not remedy the alleged deficiencies of Kamberov et al.  Because the above rejections do not rely upon Kamberov et al., the argument is not persuasive. 

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/314,274 (hereafter the ‘274 reference application).  
This provisional rejection has been previously presented and has been adjusted in light of claim amendments.
Copending claim 8 of the ‘274 reference application (as amended March 21, 2022) anticipates instant Claim 6.  
Lines 3-19 of copending claim 8 recite “conducting a polymerase chain reaction” using genomic DNA as a template to obtain DNA fragments, which corresponds to the first step of “preparing a DNA library” of DNA fragments in instant Claim 6.
Lines 20-21 of copending claim 8 recites “performing a DNA sequencing assay on the obtained DNA fragments”, which corresponds to the second step of “determining the nucleotide sequences of DNA fragments [ ] by DNA sequencing” in instant Claim 6. 
Lines 21-22 of copending claim 8 recite “synthesizing a DNA probe molecule capable of hybridizing to a DNA fragment of the obtained DNA fragments and hybridizing the DNA probe molecule with a DNA fragment derived from a genomic DNA to be analyzed”, which corresponds to the third step of “confirming the presence [ ] of particular DNA fragments in the DNA library based on the determined nucleotide sequences” in instant Claim 6 because “synthesizing a DNA probe molecule” according to copending claim 8 requires use of a sequence of a DNA fragment of copending claim 8 and “hybridizing” that probe molecule with “a DNA fragment” confirms the presence of that probe molecule sequence in that “DNA fragment”. 
In light of the above, instant Claim 6 is unpatentable over claim 8 of the ‘274 reference application because claim 8 anticipates instant Claim 6.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant Arguments
Applicant’s arguments in the 12/17 Reply have been fully considered with the totality of the record.  They are not persuasive. 
On page 18 of the Reply, Applicant argues as follows:

    PNG
    media_image1.png
    157
    476
    media_image1.png
    Greyscale

This argument is not persuasive for the reasons presented in the statement of provisional rejection above, which explain that lines 20-21 of copending claim 8 encompass the step of “determining the nucleotide sequences of DNA fragments [ ] by DNA sequencing” in instant Claim 6, and that lines 21-22 of copending claim 8 encompass the step of “confirming the presence [ ] of particular DNA fragments in the DNA library based on the determined nucleotide sequences” in instant Claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635